COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 2-09-00453-CV

IN RE RODNEY D. LAKE                                                    RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and

motion for emergency relief and is of the opinion that all relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for emergency

relief are denied.




                                                    PER CURIAM


PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: December 22, 2009




   1
       … See Tex. R. App. P. 47.4.